       Case: 1:19-cv-01611-DCN Doc #: 5 Filed: 09/03/19 1 of 3. PageID #: 70




                               UNITED STATES DISTRICT COURT
                                 NORTHER DISTRICT OF OHIO
                                     EASTERN DIVISION

 Terves LLC,                                       )
                                                   )   Case No. 1:19-cv-1611
                  Plaintiff,                       )
                                                   )   JUDGE DONALD C. NUGENT
    vs.                                            )
                                                   )
 Yueyang Aerospace New Materials Co.,              )   DEFENDANTS ECOMETAL, INC.
 Ltd.,                                             )   AND NICK YUAN’S UNOPPOSED
                                                   )   MOTION FOR EXTENSION OF TIME
    and                                            )   WITHIN WHICH TO ANSWER OR
                                                   )   OTHERWISE RESPOND
 Ecometal Inc.,                                    )
                                                   )
    and                                            )
                                                   )
 Nick Yuan,                                        )
                                                   )
                  Defendants.                      )

       Defendants Ecometal Inc. and Nick Yuan, through their undersigned counsel, hereby move

pursuant to Fed. R. Civ. P. 6(b) for (1) an extension of time of up to seven (7) days, to and including

September 11, 2019, to move to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(4)-(5) for

insufficient process and/or insufficient service of process; and (2) an extension of time of up to

thirty (30) days, to and including October 4, 2019, within which to answer or otherwise respond,

excluding raising the aforementioned defenses under Fed. R. Civ. P. 12(b)(4)-(5), to the

Complaint. This is Defendants’ first request for an extension of time. As more fully set out in

Defendants’ Memorandum in support of this motion, good cause exists for the extension of time




                                                   1
       Case: 1:19-cv-01611-DCN Doc #: 5 Filed: 09/03/19 2 of 3. PageID #: 71




sought in this Motion. Defendants’ counsel contacted counsel for Plaintiff Terves LLC, who

indicated that Terves LLC does not oppose this motion.


       Dated: September 3, 2019.                   Respectfully submitted,

                                                   /s/ Steven J. Forbes
                                                   Steven J. Forbes (0042410)
                                                   NORCHI FORBES LLC
                                                   Commerce Park IV
                                                   23240 Chagrin Blvd., Ste. 210
                                                   Telephone:      (216) 514-9500
                                                   E-mail: sforbes@norchilaw.com

                                                   -and-

                                                   Evan W. Talley, OBA # 22923 (pro hac vice
                                                   application forthcoming)
                                                   DUNLAP CODDING PC
                                                   609 W. Sheridan Avenue
                                                   Oklahoma City, OK 73102
                                                   Telephone:     (405) 607-8600
                                                   E-mail: etalley@dunlapcodding.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   ECOMETAL INC. AND NICK YUAN




                                              2
      Case: 1:19-cv-01611-DCN Doc #: 5 Filed: 09/03/19 3 of 3. PageID #: 72




                                CERTIFICATE OF SERVICE

       I certify that on September 3, 2019, I electronically transmitted the foregoing document to

the Clerk of the Court using the ECF system for filing and transmittal of a Notice of Electronic

Filing to the following ECF registrants:


       Matthew J. Cavanaugh
       David B. Cupar



                                            /s/ Steven J. Forbes
                                            One of the Attorneys for Defendants
                                            Ecometal Inc. and Nick Yuan




                                               3
